



AMENDMENT NO. 7 TO LOAN AGREEMENT
THIS AMENDMENT NO. 7 TO LOAN AGREEMENT (“Agreement”) dated as of April 5, 2016,
among SQUARETWO FINANCIAL CORPORATION, a Delaware corporation (in its individual
capacity, “US Borrower”), and as borrowing agent (in such capacity, “Borrowing
Agent”), PREFERRED CREDIT RESOURCES LIMITED, an Ontario corporation (“Canadian
Borrower”) (US Borrower and Canadian Borrower are sometimes collectively
referred to herein as “Borrowers” and individually as a “Borrower”), each
additional Loan Party set forth on the signature pages hereto, the Lenders party
to the Loan Agreement (as defined below), and ALLY BANK, a Utah state bank
(successor to Ally Commercial Finance LLC, a Delaware limited liability company)
(in its individual capacity, “Ally”), as administrative and collateral agent (in
such capacity, “Agent”) and as funding and disbursement agent with respect to
the Canadian Revolving Loans (in such capacity, “Canadian Agent”).
BACKGROUND
WHEREAS, the Loan Parties, Canadian Agent, Agent and the Lenders are parties to
a Loan Agreement dated as of April 7, 2010 (as amended, modified, restated or
supplemented from time to time, the “Loan Agreement”) pursuant to which Agent
and the Lenders provide Borrowers with certain financial accommodations.
WHEREAS, the Loan Parties have requested that Agent, Canadian Agent, and the
Lenders make certain amendments to the Loan Agreement, and Agent, Canadian
Agent, and the Lenders are willing to amend the Loan Agreement on the terms and
conditions hereafter set forth.
AGREEMENT
In consideration of the foregoing and of the mutual promises and covenants
herein contained, it is agreed:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.


2.Outstanding Obligations. Each Loan Party hereby affirms and acknowledges that
(i) as of April 5, 2016, there are presently outstanding Advances in the
aggregate principal amount of $130,625,085.89, together with accrued interest
thereon and costs and expenses (collectively, the “Amount”) and (ii) the Amount
is a valid obligation of the Loan Parties and is due and owing without defense,
claim, setoff or counterclaim of any kind or nature whatsoever.


3.Amendments to Loan Agreement. Subject to the conditions precedent set forth in
Section 6 hereof, the Loan Agreement is hereby amended as follows:


(a)As of the date hereof, the aggregate US Revolving Loan Commitments shall be
decreased by $105,000,000 (i.e., from $245,000,000 to $140,000,000) (the “2016
US Borrower Revolver Decrease”). As a result of the 2016 US Borrower Revolver
Decrease, each


214516/135-5979329.7



--------------------------------------------------------------------------------






Lender’s US Revolving Loan Commitment, Canadian Revolving Loan Commitment and
Pro Rata Share are revised as set forth on Schedule I attached hereto.


(b)The definition of “Maximum Commitment” is hereby deleted in its entirety and
the following is inserted in lieu thereof:


“Maximum Commitment” means the principal amount of $140,000,000, as such amount
may be reduced pursuant to Subsection 2.4(F).
(c)Section 2.5 of the Loan Agreement is hereby amended by deleting the reference
to “April 6, 2016” and inserting “April 29, 2016” in lieu thereof.


4.Additional Agreement. For the avoidance of doubt, notwithstanding anything to
the contrary contained in the Loan Agreement, on and after the date hereof, the
Borrowers shall no longer be permitted to request a US Borrower Revolver
Increase under Section 2.16 of the Loan Agreement.


5.Additional Covenants of the Loan Parties. In addition to each of the covenants
set forth in the Loan Agreement, the Loan Parties covenant and agree that, so
long as any of the Revolving Loan Commitments under the Loan Agreement shall be
in effect and until all Obligations have been Paid in Full, the Loan Parties
shall perform the following covenants in this Section 5:


(a)On or prior to April 11, 2016, the Loan Parties shall deliver to Agent a
debtor-in-possession budget (a “DIP Budget”) reflecting the sale of
substantially all of the loan portfolios of the Loan Parties, with such DIP
Budget to be satisfactory to the Agent and the Lenders in their discretion.


(b)On or prior to April 18, 2016, the Loan Parties shall deliver to Agent a
fully-executed and effective loan commitment for a refinancing in full of the
Obligations at par and in cash, with a closing contemplated by no later than
April 29, 2016. The foregoing commitment shall be a “no-out” commitment by a
lender reasonably acceptable to Agent and Lenders (it being understood that the
potential lenders disclosed in writing to Agent and Lenders prior to the date
hereof are acceptable to Agent and Lenders) and shall be in form and substance
satisfactory to the Agent and the Lenders in their reasonable discretion.
 
(c)The Loan Parties shall pay Agent, for the ratable benefit of the Lenders, a
termination fee in the amount of $200,000 (the “Termination Fee”), which fee
shall be fully earned as of the date hereof, and payable in full on April 29,
2016; provided, however, such Termination Fee shall be waived by Agent and the
Lenders if the Obligations are indefeasibly paid in full in cash and the Loan
Agreement is terminated prior to April 29, 2016.




2

--------------------------------------------------------------------------------






The failure of any Loan Party to perform or comply with any term or condition
contained in this Section 5 shall, at the option of Agent, constitute an
immediate Event of Default.
6.Conditions of Effectiveness. This Agreement shall become effective upon the
date Agent shall have received:


(a)a copy of this Agreement duly executed by each Loan Party, Agent and each
Lender (which may be sent by electronic transmission for purposes of meeting
this condition), with an original signed copy to be promptly provided to Agent;


(b)Projections of US Borrower and its Subsidiaries through April 30, 2016, in
form and substance acceptable to Agent and the Lenders;


(c)an amendment fee in the amount of $200,000 payable to Agent, for the ratable
benefit of the Lenders, which shall be charged to Borrowers’ Account as a
Revolving Advance; and


(d)such other certificates, instruments, documents, agreements and opinions of
counsel as may be reasonably required by Agent or its counsel, each of which
shall be in form and substance reasonably satisfactory to Agent and its counsel.


7.Representations and Warranties. Each Loan Party hereby represents and warrants
as follows:


(a)This Agreement, the Loan Agreement and all other Loan Documents are and shall
continue to be legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms.


(b)Such Loan Party has the power, and has been duly authorized by all requisite
corporate or member action, to execute and deliver this Agreement and to perform
its obligations hereunder. This Agreement has been duly executed and delivered
by such Loan Party.


(c)Such Loan Party’s execution, delivery and performance of this Agreement does
not and will not (i) violate any material law, rule, regulation or court order
to which such Loan Party is subject, (ii) conflict with or result in a breach of
such Loan Party’s charter, by-laws, organizational document or any agreement or
instrument to which such Loan Party is a party or by which it or its properties
are bound or (iii) result in the creation or imposition of any lien, security
interest or encumbrance on any property of such Loan Party, whether now owned or
hereafter acquired, other than liens in favor of Lenders and Agent.


(d)Other than the Default pursuant to Section 8.1(B) of the Loan Agreement as a
result of the circumstances described in clause (e) below, no Default or Event
of Default has occurred and is continuing or would exist after giving effect to
this Agreement.


3

--------------------------------------------------------------------------------






(e)Other than the Default (as such term is defined in the Indenture) which has
occurred and is continuing under the Indenture as a result of the failure by
Loan Parties to make the required interest payment due under the Indenture on
April 1, 2016, no “Event of Default” or “Default” under, and as defined in, the
Indenture has occurred and is continuing or would exist after giving effect to
this Agreement


(f)Agent has and will continue to have a valid first priority lien and security
interest in all Collateral to the extent required by the Loan Documents.


8.Reaffirmation. Upon the effectiveness of this Agreement, each Loan Party
hereby expressly confirms and reaffirms (i) all covenants, representations and
warranties made in the Loan Agreement and each other Loan Documents and
acknowledges that all such covenants, representations and warranties shall be
deemed to have been remade and other than with respect to any items disclosed in
writing to Agent and Lenders prior to the date hereof are true and correct in
all material respects as of the effective date of this Agreement, except for any
representation or warranty limited by its terms to a specific date and taking
into account any amendments to the Schedules or Exhibits as a result of any
disclosures made by any Borrower to Agent after the Closing Date pursuant to
subsection 4.23 of the Loan Agreement, (ii) all guarantees, security interests
and liens granted to Lender pursuant to the Loan Agreement and any other Loan
Documents, (iii) that all Obligations are guaranteed by, and are secured by, the
Collateral of all Loan Parties and (iv) that the fees and expenses owing to
Corporate Advisory Solutions, LLC and Phoenix Management Services, LLC in
connection with their engagement by counsel to the Agent, and all similar fees
and expenses, are covered as fees and expenses of Agent and Lenders under
Section 11.1 of the Loan Agreement.


9.Waiver. Each Loan Party waives and affirmatively agrees not to allege or
otherwise pursue any or all defenses, affirmative defenses, counterclaims,
claims, causes of action, setoffs or other rights that it may have to contest
(a) any provision of the Loan Agreement, any Loan Document or this Agreement;
(b) the security interest of the Lenders and/or Agent in any property, whether
real or personal, tangible or intangible, or any right or other interest, now or
hereafter arising in connection with the Collateral; or (c) the conduct of any
Lender and/or Agent in administering the financing arrangements among the Loan
Parties, Lenders and Agent.


10.Release. Each Loan Party hereby releases, remises, acquits and forever
discharges each Lender, Agent and each Lender’s and Agent’s employees, agents,
representatives, consultants, attorneys, fiduciaries, officers, directors,
partners, predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this


4

--------------------------------------------------------------------------------






Agreement, the Loan Agreement or any other Loan Document (all of the foregoing
hereinafter called the “Released Matters”). Each Loan Party acknowledges that
the agreements in this Section are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.


11.Effect and Construction of Agreement. Except as expressly provided herein,
the Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms, and this Agreement shall not
be construed to:


(a)impair the validity, perfection or priority of any lien or security interest
securing the Obligations;


(b)waive or impair any rights, powers or remedies of Agent or the Lenders under,
or constitute a waiver of, any provision of the Loan Agreement or any Loan
Document; or


(c)constitute an agreement by the Lenders and/or Agent or require the Lenders
and/or Agent to extend the term of the Loan Agreement or the time for payment of
any of the Obligations.


12.Conflicts. In the event of any express conflict between the terms of this
Agreement and the Loan Agreement or any of the other Loan Documents, this
Agreement shall govern.


13.Presumptions. Each Loan Party acknowledges that it has consulted with and
been advised by its counsel and such other experts and advisors as it has deemed
necessary in connection with the negotiation, execution and delivery of this
Agreement and has participated in the drafting hereof. Therefore, this Agreement
shall be construed without regard to any presumption or rule requiring that it
be construed against any one party causing this Agreement or any part hereof to
be drafted.


14.Expenses. The Loan Parties shall pay all costs, fees and expenses of Agent
(including the costs, fees and expenses of Agent’s counsel) incurred by Agent in
connection with the negotiation, preparation, administration and enforcement of
this Agreement in accordance with the terms set forth in Section 11.1 of the
Loan Agreement. For the avoidance of doubt, the Loan Parties confirm that fees,
costs and expenses of Agent, Canadian Agent, any Issuing Lender or any Lender as
described in Section 11.1(f) includes reasonable attorneys’ fees of each of the
foregoing.


15.Entire Agreement. This Agreement, together with the Loan Documents, sets
forth the entire agreement among the parties hereto with respect to the subject
matter hereof. The Loan Parties have not relied on any agreements,
representations, or warranties of the Lenders and Agent, except as specifically
set forth herein. Any promises, representations, warranties or guarantees not
herein contained and hereinafter made shall have no force and effect unless in


5

--------------------------------------------------------------------------------






writing, signed by each party hereto. Each Loan Party acknowledges that it is
not relying upon oral representations or statements inconsistent with the terms
and provisions of this Agreement.


16.Further Assurance. The Loan Parties shall execute such other and further
documents and instruments as the Lenders and Agent may reasonably request to
implement the provisions of this Agreement.


17.Benefit of Agreement. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns as set forth in the Loan Agreement. No other
person or entity shall be entitled to claim any right or benefit hereunder,
including, without limitation, any third-party beneficiary of this Agreement.
Any Lender’s or Agent’s agreement to waive or forbear from enforcing certain of
their remedies does not in any manner limit any Loan Party’s obligations to
comply with, and each Lender’s and Agent’s right to insist upon compliance with,
each and every one of the terms of the Loan Agreement and the other Loan
Documents except as specifically modified herein.


18.Severability. The provisions of this Agreement are intended to be severable.
If any provisions of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.


19.Governing Law, Jurisdiction, Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Loan Party involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, County of New York,
United States of America, and, by execution and delivery of this Agreement, each
Loan Party accepts for itself and in connection with its properties, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Nothing herein shall affect the right to serve process in
any manner permitted by law or shall limit the right of the Lenders or Agent to
bring proceedings against any Loan Party in the courts of any other
jurisdiction. Each Loan Party waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.


20.Waiver of Jury Trial.     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION


6

--------------------------------------------------------------------------------






HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT,
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY
HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. IN ADDITION, EACH PARTY WAIVES THE RIGHT TO CLAIM OR RECOVER IN
ANY SUCH SUIT, ACTION OR PROCEEDING ANY DAMAGES OTHER THAN OR IN ADDITION TO
ACTUAL DAMAGES.


21.Relief From Automatic Stay. In the event any case is commenced by or against
any Loan Party under any state or federal bankruptcy or similar laws (as now or
hereafter in effect), each Loan Party hereby acknowledges and consents that (i)
the Lenders and Agent are entitled to immediate relief from any automatic stay
imposed and (ii) it will not oppose any motion filed by or on behalf of any
Lender or Agent seeking relief from any automatic stay.


22.Counterparts; Telecopied Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same agreement. Any signature
delivered by a party by telecopier or other facsimile transmission or in “pdf”
format shall be deemed to be an original signature hereto.


23.Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of the Loan Parties contained herein shall
survive the termination of the Loan Agreement and payment in full of the
Obligations under the Loan Agreement.


24.Amendment. No amendment, modification, rescission, waiver or release of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by the parties hereto.


25.Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


[Remainder of page intentionally left blank; signature pages to follow]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.
Loan Parties:


SQUARETWO FINANCIAL CORPORATION, as US Borrower and as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO





CACH, LLC
COLLECT AMERICA OF CANADA LLC
CACV OF COLORADO, LLC
CACV OF NEW JERSEY, LLC
HEALTHCARE FUNDING SOLUTIONS, LLC
ORSA, LLC
CANDEO, LLC
AUTUS, LLC, each as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
Manager





REFINANCE AMERICA, LTD., as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO





CA HOLDING, INC., as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO





Signature Page to Amendment No. 7 - 5979329



--------------------------------------------------------------------------------






METROPOLITAN LEGAL ADMINISTRATION SERVICES INC.,
as a Canadian Guarantor


By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO



PREFERRED CREDIT RESOURCES LIMITED,
as Canadian Borrower and as a Canadian Guarantor


By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





CCL FINANCIAL INC., as a Canadian Guarantor


By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





SQUARE TWO FINANCIAL CANADA CORPORATION, as a Canadian Guarantor


By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





SQUARETWO FINANCIAL SERVICES CORPORATION, as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO





Signature Page to Amendment No. 7 - 5979329



--------------------------------------------------------------------------------






Agent:


ALLY BANK, as Agent and Canadian Agent


By:
/s/ Joel Richards
Name:
Joel Richards
Title:
Authorized Signatory - Ally Corporate Finance



Lenders:


ALLY BANK, as a Lender


By:
/s/ Joel Richards
Name:
Joel Richards
Title:
Authorized Signatory - Ally Corporate Finance





BANK OF AMERICA, N.A., as a Lender


By:
/s/ Mitul Gandhi
Name:
Mitul Gandhi
Title:
Vice President



By:
/s/ Medina Sales de Andrade
Name:
Medina Sales de Andrade
Title:
Vice President







ING CAPITAL LLC, as a Lender


By:
/s/ Jerry L. McDonald
Name:
Jerry L. McDonald
Title:
Director



By:
/s/ Doug S. Clarida
Name:
Doug S. Clarida
Title:
Director







Signature Page to Amendment No. 7 - 5979329



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:
/s/ William J. Umscheid
Name:
William J. Umscheid
Title:
Senior Vice President





FIFTH THIRD BANK, as a Lender


By:
/s/ David Redder
Name:
David Redder
Title:
Vice President





SIEMENS FINANCIAL SERVICES, INC., as a Lender


By:
/s/ Maria Levy
Name:
Maria Levy
Title:
Vice President



By:
/s/ William Jentsch
Name:
William Jentsch
Title:
Vice President





FIRSTMERIT BANK, as a Lender


By:
/s/ Lucian Lupascu
Name:
Lucian Lupascu
Title:
Vice President





AMALGAMATED BANK, as a Lender


By:
/s/ Michael LaManes
Name:
Michael LaManes
Title:
First Vice President

    


Signature Page to Amendment No. 7 - 5979329



--------------------------------------------------------------------------------








TRANSPORTATION ALLIANCE BANK INC., DBA TAB BANK, as a Lender


By:
/s/ Justin Hatch
Name:
Justin Hatch
Title:
Vice President, ABL









Signature Page to Amendment No. 7 - 5979329



--------------------------------------------------------------------------------






Schedule I




Ally Bank
US Revolving Loan Commitment:
$28,571,428.58
 
 
 
 
Canadian Revolving Loan Commitment:
$5,034,013.61
 
 
 
 
Pro Rata Share:
20.4082%
 
 
 
Bank of America, N.A.
US Revolving Loan Commitment:
$11,428,571.43
 
 
 
 
Canadian Revolving Loan Commitment:
$2,013,605.44
 
 
 
 
Pro Rata Share:
8.1633%
 
 
 
ING Capital LLC
US Revolving Loan Commitment:
$20,000,000
 
 
 
 
Canadian Revolving Loan Commitment:
$3,523,809.52
 
 
 
 
Pro Rata Share:
14.2857%
 
 
 
U.S. Bank National Association
US Revolving Loan Commitment:
$17,142,857.14
 
 
 
 
Canadian Revolving Loan Commitment:
$3,020,408.16
 
 
 
 
Pro Rata Share:
12.2449%
 
 
 
Fifth Third Bank
US Revolving Loan Commitment:
$25,714,285.71
 
 
 
 
Canadian Revolving Loan Commitment:
$4,530,612.25
 
 
 
 
Pro Rata Share:
18.3673%
 
 
 
Siemens Financial Services, Inc.
US Revolving Loan Commitment:
$11,428,571.43
 
 
 
 
Canadian Revolving Loan Commitment:
$2,013,605.44
 
 
 
 
Pro Rata Share:
8.1633%
 
 
 
FirstMerit Bank
US Revolving Loan Commitment:
$8,571,428.57
 
 
 
 
Canadian Revolving Loan Commitment:
$1,510,204.08
 
 
 
 
Pro Rata Share:
6.1224%
 
 
 



Schedule I

--------------------------------------------------------------------------------






Amalgamated Bank
US Revolving Loan Commitment:
$11,428,571.43
 
 
 
 
Canadian Revolving Loan Commitment:
$2,013,605.44
 
 
 
 
Pro Rata Share:
8.1633%
 
 
 
Transportation Alliance Bank Inc.
US Revolving Loan Commitment:
$5,714,285.71
 
 
 
 
Canadian Revolving Loan Commitment:
$1,006,802.72
 
 
 
 
Pro Rata Share:
4.0816%







Schedule I